Case 5:18-cr-00258-EJD Document 588-12 Filed 11/20/20 Page 1 of 4




            EXHIBIT K
       Case 5:18-cr-00258-EJD Document 588-12 Filed 11/20/20 Page 2 of 4




November 7, 2017                                                                         Christopher Davies
                                                                                              +1 202 663 6187 (t)
                                                                                              +1 202 663 6363 (f)
FOIA CONFIDENTIAL TREATMENT REQUESTED                                        christopher.davies@wilmerhale.com
PURSUANT TO 17 C.F.R. § 200.83 AND 5 U.S.C. § 552

BY FEDERAL EXPRESS

Special Agent Mario C. Scussel
Federal Bureau of Investigation
450 Golden Gate Ave, 13th Floor
San Francisco, CA 94102
Email: mcscussel@fbi.gov

       Re:     Grand Jury Subpoena Investigation #2016R00024

Dear Mr. Scussel:

        We write on behalf of Theranos, Inc. (“Theranos” or the “Company”) in response to the
grand jury subpoena duces tecum dated September 6, 2017 (the “Subpoena”). We produce today at
THER-2566547 through THER-2567135 a spreadsheet reflecting text messages sent to and from
Elizabeth Holmes and Ramesh Balwani as collected from Elizabeth Holmes’s Company-issued
devices. These text messages were originally produced at TS-1036239 through TS-1036827, and
are being reproduced today with revised redactions pursuant to the guidelines discussed on our
October 2, 2017 call with Mr. Schenk and Mr. Bostic.

     We further enclosed documents produced by Theranos to the Securities and Exchange
Commission (“SEC”) on October 18 and October 27, 2017.

      We are producing this file in native format on an encrypted disc, and we will provide the
password for that disc by email.

                                       *      *       *      *

       These materials are confidential and contain competitively sensitive information.
Accordingly, we request confidential treatment of this letter and the enclosed materials and any
information contained therein pursuant to 5 U.S.C. § 552 and 17 C.F.R. § 200.83 (“Confidential
Material”). The materials are exempt from public disclosure under one or more provisions of FOIA
and have been appropriately marked to reflect this status. See, e.g., 5 U.S.C. § 552(b)(3) (protecting
matters specifically exempted from disclosure by statute); § 552(b)(4) (protecting trade secrets and
confidential and privileged financial and commercial information); § 552(b)(7) (protecting certain
records or information compiled for law enforcement purposes); § 552(b)(8) (protecting certain
records or information prepared for the use of an agency responsible for regulating or supervising
financial institutions). Moreover, disclosure of the materials may be prohibited under 18 U.S.C. §
1905, and further protections may be available under the Privacy Act of 1974, 5 U.S.C. § 552a.




                                                                                    Theranos-DOJ TL000131
       Case 5:18-cr-00258-EJD Document 588-12 Filed 11/20/20 Page 3 of 4


Mario Scussel
November 7, 2017
Page 2

        Should any third person request the opportunity to inspect or copy the Confidential Material
pursuant to FOIA or otherwise, we request on behalf of Theranos that the undersigned immediately
be notified of such request and be furnished with a copy of all written materials pertaining to such
request (including but not limited to the request and any agency determination with respect to such
request). Theranos expects that it will be given an opportunity to object to such disclosure. And,
should the Department be inclined to grant any such request, it is Theranos’ expectation that,
pursuant to the procedures required by 28 C.F.R. § 16.8, and Exec. Order 12,600, 52 Fed. Reg.
23,781 (1987), we will be given reasonable advance notice of any such decision to enable our client
to pursue any remedy that may be available to it. In such event, we request that you telephone the
undersigned rather than rely upon the United States mail for such notice.

        The requests set forth in the preceding paragraphs also apply to any memoranda, notes,
recordings, or other writings of any sort whatsoever which are made by, or at the request of, any
employee of the Department (or any other government agency) and which (1) incorporate, include,
or relate to any of the information contained in the Confidential Material; or (2) refer to any
conference, meeting, telephone conversation, or interview between (a) our client’s current or former
employees, associates, representatives, agents, auditors, or counsel and (b) employees of the
Department (or any other government agency).

        Provision of the enclosed materials is not intended to and does not waive any applicable
privilege or other legal basis under which information may not be subject to production. By the
production of such documents, Theranos does not intend to and has not waived the attorney client
privilege or any other protections.

       This Confidential Material remains the property of Theranos. Accordingly, at the
conclusion of this investigation, Theranos requests such material (and any copies thereof) be
returned to the undersigned.

       Please do not hesitate to call me if you have any questions about these matters.

                                                    Very truly yours,


                                                    Christopher Davies


Enclosure

cc (w/o enclosures): Robert S. Leach
                     Assistant U.S. Attorney
                     U.S. Department of Justice
                     450 Golden Gate Avenue, 11th Floor
                     San Francisco, CA 94102
                     Tel.: (415) 436-7534




                                                                                  Theranos-DOJ TL000132
       Case 5:18-cr-00258-EJD Document 588-12 Filed 11/20/20 Page 4 of 4


Mario Scussel
November 7, 2017
Page 3



cc (w/o enclosures): Jeff Schenk
                     Assistant U.S. Attorney
                     U.S. Department of Justice
                     150 Almaden Blvd.
                     San Jose, CA 95126
                     Tel.: (408) 535-5061




                                                                 Theranos-DOJ TL000133
